DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed November 20, 2020.  Claims 1, 7-15 and 21-36 are currently pending.

Allowable Subject Matter
Claims 1, 7-15 and 21-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record individually or in combination fails to teach an apparatus for recovering phase and amplitude data from an image of a sample as claimed, comprising: (a) an encoded light source configured for providing a partially coherent illumination that embeds multiple illumination patterns into a plurality of color channels each at distinct illumination wavelengths; (b) one or more optical elements configured for directing said partially coherent illumination on the sample, wherein the sample is modulated by each illumination wavelength separately and independently of each other; (c) an optical imaging device configured for sensing all color channels simultaneously; (d) a processing unit; and (e) a non-transitory memory storing instructions executable by the processing unit; (f) wherein said instructions, when executed by the processing unit, perform steps comprising: more specifically in combination with (g) generating a color image of the sample containing information about both phase and amplitude of the sample; and (h) extracting quantitative amplitude and phase data from the color image of the sample by processing the image with a single deconvolution:
MinA,ɸΣNm=1|I – Io - Hɸ,m * ɸ - HA,m*A|22 + R(ɸ,A);
wherein I is a color intensity measurement, Io is a background signal, N is the total number of wavelengths, A is amplitude, ɸ is phase, Hɸ,m and HA,m are transfer functions for phase and amplitude, respectively, for a given wavelength index m, and is a R(ɸ,A) reqularizer function.
	Claims 7-14 are allowed because of their dependency on claim 1. 
In regards to claim 15, the prior art of record individually or in combination fails to teach a method for recovering phase and amplitude data from an image of a sample as claimed, comprising: encoding a source of light into a partially coherent illumination that embeds multiple illumination patterns into a plurality of color channels each at distinct illumination wavelengths; directing said partially coherent illumination on the sample and modulating the sample by each illumination wavelength separately and independently of each other; for sensing all color channels simultaneously; more specifically in combination with generating a color image of the sample containing information about both phase and amplitude of the sample; and extracting quantitative amplitude and phase data from the color image of the sample by processing the image with a single deconvolution:
MinA,ɸΣNm=1|I – Io - Hɸ,m * ɸ - HA,m*A|22 + R(ɸ,A);
wherein I is a color intensity measurement, Io is a background signal, N is the total number of wavelengths, A is amplitude, ɸ is phase, Hɸ,m and HA,m are transfer functions for phase and amplitude, respectively, for a given wavelength index m, and is a R(ɸ,A) reqularizer function.
	Claims 21-24 are allowed because of their dependency on claim 15.
In regards to claim 25, the prior art of record individually or in combination fails to teach an apparatus for recovering phase and amplitude data from an image of a sample as claimed, comprising: (a) an encoded light source configured for providing a partially coherent illumination that embeds multiple illumination patterns into a plurality of color channels each at distinct illumination wavelengths; (b) one or more optical elements configured for directing said partially coherent illumination on the sample, wherein the sample is modulated by each illumination wavelength separately and independently of each other; (c) an optical imaging device configured for sensing all color channels simultaneously; (d) a processing unit; and (e) a non-transitory memory storing instructions executable by the processing unit; (f) wherein said instructions, when executed by the processing unit, perform steps comprising: more specifically in combination with (g) generating a color image of the sample containing information about both phase and amplitude of the sample; and (h) extracting quantitative amplitude and phase data from the color image of the sample by processing the image with a single deconvolution selected from the group consisting of (i) an L2 regularization and (ii) an Li regularization on an object or object gradient.

In regards to claim 33, the prior art of record individually or in combination fails to teach a method for recovering phase and amplitude data from an image of a sample as claimed, comprising: encoding a source of light into a partially coherent illumination that embeds multiple illumination patterns into a plurality of color channels each at distinct illumination wavelengths; directing said partially coherent illumination on the sample and modulating the sample by each illumination wavelength separately and independently of each other; for sensing all color channels simultaneously; more specifically combination with generating a color image of the sample containing information about both phase and amplitude of the sample; and extracting quantitative amplitude and phase data from the color image of the sample by processing the image with a single deconvolution selected from the group consisting of (i) an L2 regularization and (ii) an L1 regularization on an object or object gradient.
Claims 34-36 are allowed because of their dependency on claim 33.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
. 
	
Response to Arguments
Applicant’s arguments, see arguments and amendments, filed November 10, 2020 with respect to claims 1, 15, 25 and 33 have been fully considered and are persuasive.  The rejection of the claims and their corresponding dependents has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.D.B/Examiner, Art Unit 2878

/QUE TAN LE/Primary Examiner, Art Unit 2878